Citation Nr: 1201414	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a back (thoracolumbar spine) disability.

3.  Entitlement to service connection for a neck (cervical spine) disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative, additional development is needed prior to an appellate decision in this case.  First, service treatment records show that a mental health evaluation was performed on February 6, 1980, but the record of this consult is not on file.  The RO must make all attempts required by the VCAA to obtain the report of this consult.  See 38 C.F.R. § 3.159(c)(2).  In addition, the Veteran's representative has requested that personnel records be obtained.  The service treatment records include a report indicating that the Veteran was convicted in a Special Courts-Martial in February 1980, and personnel records, particularly concerning this proceeding, could shed light on the Veteran's mental health condition at that time.  

In addition, although some VA treatment records have been obtained, there is no indication that all potentially relevant records have been obtained, particularly the earliest records.  In this regard, the earliest record on file is dated in September 1998, and it appears to be a record of ongoing treatment.  The Veteran stated in April 2008 that he had been treated at the West Los Angeles VAMC from 1992 on, and in an August 2008 statement, he said he had been treated at the Sepulveda VA outpatient clinic in 1981.  Additionally, a VA domiciliary note dated in March 2007 reported that the Veteran had had "many" admissions to the VA hospital over the past 10 years, and had been admitted to the domiciliary four times "since 1980."  A March 2008 note refers to several prior specific psychosocial assessments, none of which are on file.  That note also refers to a serious head injury the Veteran suffered in April 2006.  All of these potentially relevant VA treatment records must be obtained, if available.  

VA treatment records also show that the Veteran has been in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA); these records should be obtained as well.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Finally, the Veteran must be afforded VA examinations with respect to the disabilities at issue.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request the following service department records from the appropriate records repository(ies).  All attempts to obtain the records must be clearly documented, and must continue until the records are obtained or it is clear that further efforts would be futile.  
   *  The report of a Mental Health consult performed on February 6, 1980, at the Mental Health Clinic at Wright Patterson AFB.  
   *  All personnel records, in particular, those pertaining to the February 1980 Special Courts-Martial.
   
2.  Obtain all available VA treatment records, which have not previously been obtained.  In particular, the following identified records must be obtained: 
*  Records of treatment in 1981, reportedly at the Sepulveda VA clinic;
*  Records of all four (4) West Los Angeles VA domiciliary admissions dated between 1980 and March 2007;
*  All records of treatment at the West Los Angeles VAMC dated from 1992 to the present, to include:
*  A September 7, 2002, admission note to the DDTP, authored by Dr. R. R.;
*  The report of a biopsychosocial I assessment performed on October 25, 2006, by P. W., M.D.; 
*  A mental health initial assessment obtained on February 28, 2007, by C. B, M.D. (see July 30, 2008, DDTP admission note for further identifying information concerning these three reports, if needed);
*  All records pertaining to treatment for a head injury suffered in April 2006;
*  All reports of hospitalizations in the West Los Angeles VAMC from 1996 to 2007.
All attempts to obtain the records must be clearly documented, and must continue until the records are obtained or it is clear that further efforts would be futile.

3.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSI/SSA benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file

4.  Thereafter, schedule the veteran for an appropriate VA examination to determine whether the Veteran has a chronic back (thoracolumbar spine) disability and/or a chronic neck (cervical spine) disability.  If so, provide the diagnoses, as well as an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability had its onset in service.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The opinion should address whether any current cervical or thoracolumbar spine disability is related to a motor vehicle accident sustained in June 1979.  The complete rationale for the opinion must be provided.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the correct diagnoses for all psychiatric disabilities currently present, and, for all acquired psychiatric conditions, provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability had its onset in service  The claims folder must be made available to the examiner for review in conjunction with the examination, and the complete rationale for the opinion must be provided.  

6.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal. If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


